DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/22 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2, line 4 recites “the spacer fluid.”  Independent claim 1 recites “a first spacer fluid” while dependent claim 2 recites “a second spacer fluid.”  As such, it is unclear as to which spacer fluid Applicant is referring by “the spacer fluid” in line 4 of claim 2.  The Examiner notes, it appears such may be intended to read as -the second spacer fluid.-  Clarification is required.
Claim 15, along with claims 16 and 17, dependent therefrom, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15, line 8 recites “the spacer fluid.”  The claim recites in lines 5-6 thereof “a first spacer fluid” while in line 7, “a second spacer fluid.”  As such, it is unclear as to which spacer fluid Applicant is referring by “the spacer fluid” in line 8.  The Examiner notes, it appears such may be intended to read as -the second spacer fluid.-  Clarification is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hermes et al. (US 2010/0236780 – cited previously) in view of Nguyen et al. (WO 2017/018998 – cited previously) or Badalamenti et al. (US 2006/0016599 – cited in Conclusion of previous office action).
With respect to independent claim 1, Hermes et al. discloses a method of servicing a wellbore comprising:
providing a treatment fluid ([0073]) comprising a carrier fluid and particles, wherein the treatment fluid is a first spacer fluid ([0072]; Hermes et al. discloses wherein the second fluid system that includes the encapsulated gas releasing additive displaces a first fluid which may be a drilling fluid, thereby suggesting the treatment fluid as a spacer fluid as claimed), wherein the particles comprise an outer wall that encapsulates a gas generating material ([0082]);
introducing the treatment fluid into a wellbore annulus ([0082]); and
trapping at least a portion of the treatment fluid in the wellbore annulus, wherein the carrier fluid at least partially degrades the outer wall of the particles in the wellbore annulus; and allowing the particles to rupture and release a gas resulting from the material encapsulated therein ([0082], wherein the encapsulant is disclosed as slowly water soluble).  
Hermes et al. discloses wherein the particles comprise an outer wall that encapsulates a gas generating material therein, wherein the gas evolving therefrom is carbon dioxide ([0082]).  The reference, however, fails to explicitly provide for the particles as hollow particles having an outer wall comprising glass as encapsulating a gas itself.  Nguyen et al. teaches microbubbles for delivering well treatment chemicals wherein such microbubbles have an outer shell and one or more treatment chemicals therein (p. 3, l. 3-11).  The outer shell of the microbubbles is further suggested to be made from materials that include glass or polymeric materials (p. 7, l. 23-32).  The treatment chemical contained within the shell may include gas (p. 8, l. 1-5), such as nitrogen or carbon dioxide (p. 9, l. 16-26).  The microbubbles are incorporated into a treatment fluid (p. 10, l. 17-24) and the treatment chemical is released from within the outer shell by diffusion through the shell, dissolving, degradation or rupture for the purpose of allowing the treatment chemical, i.e., gas, to flow out of the shell (p. 4, l. 23-30).  Since Nguyen et al. suggests gas itself, such as nitrogen or carbon dioxide may be used in encapsulated form for release downhole at a predetermined location, wherein a suitable shell for encapsulation thereof includes an outer wall of glass, it would have been obvious to one having ordinary skill in the art to try encapsulating carbon dioxide gas in a microbubble having an outer shell of glass in the method of Hermes et al., as an alternative to the gas generating materials disclosed as encapsulated therein, in order to provide a release of the carbon dioxide itself in a predetermined/desired location in the annular volume in which it is desired to alleviate an annular pressure problem.  
Alternatively, Hermes et al. discloses wherein the particles comprise an outer wall that encapsulates a gas generating material therein, wherein the gas evolving therefrom is carbon dioxide ([0082]).  The reference, however, fails to explicitly provide for the particles as hollow particles having an outer wall comprising glass as encapsulating a gas itself.  Badalamenti et al. suggests gas-filled spheres that may be pumped into an annulus when at a desired location, the spheres may dissolve for the purpose of releasing the trapped gas therein; examples of spheres used for such a purpose include hollow glass beads such as SCOTCHLITE ([0088]-[0089]).  These gas filled spheres are disclosed as alternatives to the use of encapsulated gas generating materials ([0087]), including some of those which are disclosed by Hermes et al..  Since both Hermes et al. and Badalamenti et al. teach encapsulated gas containing spheres that may be placed in a well annulus for release of gas thereat, wherein Badalamenti et al. suggests hollow glass beads as suitable encapsulants for gas that may dissolve in the annulus as an alternative to encapsulating gas generating materials, it would have been obvious to one having ordinary skill in the art to try hollow particles comprising an outer wall of glass with a gas contained therein as suggested by Badalamenti et al. as an alternative to the encapsulated gas generating materials of Hermes et al. in order to provide a vehicle for containing the gas prior to placement in the desired location in the well annulus in the method of Hermes et al. in a manner that is known as equivalent to that which is disclosed therein in order to emplace the gas at a desired location in the well annulus upon rupture of the encapsulant without need for the additional step of generation thereof.
With respect to depending claim 3, Hermes et al. discloses wherein the wellbore annulus has an annular pressure build-up, and, in view of the encapsulated gas of Nguyen et al. and/or Badalamenti et al. in place of the encapsulated gas-generating chemicals of Hermes et al., suggests wherein the encapsulated gas that is released from the hollow particles reduces the annular pressure build-up ([0082]). 
With respect to depending claim 10, Hermes et al. discloses circulating one or more additional fluids after introducing the treatment fluid into the wellbore annulus ([0066], wherein the annular volume into which the treatment fluid was introduced is sealed by a concrete plug, thereby providing for circulating an additional fluid as claimed).
With respect to dependent claim 11, Hermes et al. discloses wherein a sufficient amount of the second fluid is added to the annular volume to replace at least a portion of the first fluid contained therein ([0065]), and, further, wherein such is introduced as a plug or pill in relatively pure form and the amount thereof is a matter of engineering choice, depending on the amount of pressure which can be tolerated inside the sealed volume, the size of the well system, the temperature of the second fluid when it is supplied, the temperature of the fluids which will be produced in the well, expected temperature of the fluid in the annular volume during production and design specifications of the casing string ([0064]), wherein further aspects of the treatment fluid are suggested in [0073].  Although silent to the carrier fluid volume presence as claimed, given the suggestions of Hermes et al., such a volume would have been obvious to one having ordinary skill in the art since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed carrier fluid volume as critical and it is unclear if any unexpected results are achieved by using such, as evidenced by the extensive nature thereof.  Since Hermes et al. suggests wherein the amount thereof is a matter of engineering choice, one having ordinary skill in the art would recognize a suitable carrier fluid volume to provide in order to alleviate pressure in the annular volume therewith.
With respect to depending claim 12, Hermes et al. suggests the method as set forth above wherein the gas releasing encapsulants are included in the treatment fluid ([0082]).  The reference, however, fails to explicitly suggests a volume thereof that is included, although it is noted by Hermes et al. wherein such is introduced as a plug or pill in relatively pure form and the amount thereof is a matter of engineering choice, depending on the amount of pressure which can be tolerated inside the sealed volume, the size of the well system, the temperature of the second fluid when it is supplied, the temperature of the fluids which will be produced in the well, expected temperature of the fluid in the annular volume during production and design specifications of the casing string ([0064]).  Although silent to the amount thereof included, it would have been obvious to one having ordinary skill in the art to try an amount as instantly claimed as based on various engineering aspects of the well being treated therewith and desired pressure to provide therein since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed hollow particle volume as critical and it is unclear if any unexpected results are achieved by using such, as evidenced by the extensive nature thereof.  Since Hermes et al. suggests wherein the amount thereof is a matter of engineering choice, one having ordinary skill in the art would recognize a suitable hollow particle volume to provide in order to alleviate pressure in the annular volume therewith.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hermes et al. in view of Nguyen et al. or Badalamenti et al. as applied to claim 1 above, and further in view of Quintero et al. (US 2014/0262529 – cited previously).
With respect to dependent claim 2, Hermes et al. discloses displacing a drilling fluid from the wellbore annulus with the treatment fluid ([0072]); for example, Hermes et al. discloses wherein the second fluid system that includes the encapsulated gas releasing additive displaces a first fluid which may be a drilling fluid.  The reference additionally suggests wherein such a method is conducted when installing a casing structure within a wellbore ([0026]).  Hermes et al., however, fails to explicitly provide for wherein a spacer fluid and cement are introduced into the annulus subsequently, and consecutively thereafter, after the drilling fluid is displaced as claimed.  Quintero et al. teaches wherein typically after drilling, a completion fluid is pumped down a wellbore, wherein spacers can further be injected to displace dissimilar fluids prior to commencing cementing, as well as wherein it is known it is desirable to help mitigate trapped annular pressure that may occur during these steps of well completion ([0006]-[0007]).  As such, since Hermes et al. suggests displacing the drilling fluid therein with the treatment fluid as set forth above within claim 1, wherein such a method takes place while completing a well, and Quintero et al. suggests it is known to displace dissimilar fluids with a spacer prior to primary cementing, it would have been obvious to one having ordinary skill in the art to introduce a spacer and subsequently, a cement, in the method of Hermes et al. after the annular pressure problem is alleviated therein in order to complete and cement the wellbore in a manner which mitigates trapped annular pressure.
Claims 15-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hermes et al. in view of Nguyen et al. and Quintero et al..
With respect to independent claim 15, Hermes et al. discloses a method of servicing a wellbore comprising:
providing a treatment fluid ([0073]) comprising a non-settable carrier fluid ([0073]) and particles, wherein the particles comprise an outer wall that encapsulates a gas generating material ([0082]);
introducing the treatment fluid into a wellbore annulus ([0082]), wherein the treatment fluid is a first spacer fluid ([0072]; Hermes et al. discloses wherein the second fluid system that includes the encapsulated gas releasing additive displaces a first fluid which may be a drilling fluid, thereby suggesting the treatment fluid as a spacer fluid as claimed); and
trapping at least a portion of the treatment fluid in the wellbore annulus, wherein the carrier fluid at least partially degrades the outer wall of the particles in the wellbore annulus and allowing the particles to rupture and release a gas resulting from the material encapsulated therein ([0082], wherein the encapsulant is disclosed as slowly water soluble).  
Hermes et al. discloses wherein the particles comprise an outer wall that encapsulates a gas generating material therein, wherein the gas evolving therefrom is carbon dioxide ([0082]).  The reference, however, fails to explicitly provide for the particles as hollow particles having an outer wall comprising glass as encapsulating a gas itself.  Nguyen et al. teaches microbubbles for delivering well treatment chemicals wherein such microbubbles have an outer shell and one or more treatment chemicals therein (p. 3, l. 3-11).  The outer shell of the microbubbles is further suggested to be made from materials that include glass or polymeric materials (p. 7, l. 23-32).  The treatment chemical contained within the shell may include gas (p. 8, l. 1-5), such as nitrogen or carbon dioxide (p. 9, l. 16-26).  The microbubbles are incorporated into a treatment fluid (p. 10, l. 17-24) and the treatment chemical is released from within the outer shell by diffusion through the shell, dissolving, degradation or rupture for the purpose of allowing the treatment chemical to flow out of the shell (p. 4, l. 23-30).  Since Nguyen et al. suggests gas itself, such as nitrogen or carbon dioxide may be used in encapsulated form for release downhole at a predetermined location, wherein a suitable shell for encapsulation thereof includes an outer wall of glass, it would have been obvious to one having ordinary skill in the art to try encapsulating carbon dioxide gas in a microbubble having an outer shell of glass in the method of Hermes et al., as an alternative to the gas generating materials disclosed as encapsulated therein, in order to provide a release of the carbon dioxide itself in a predetermined/desired location in the annular volume in which it is desired to alleviate an annular pressure problem.  
Alternatively, Hermes et al. discloses wherein the particles comprise an outer wall that encapsulates a gas generating material therein, wherein the gas evolving therefrom is carbon dioxide ([0082]).  The reference, however, fails to explicitly provide for the particles as hollow particles having an outer wall comprising glass as encapsulating a gas itself.  Badalamenti et al. suggests gas-filled spheres that may be pumped into an annulus when at a desired location, the spheres may dissolve for the purpose of releasing the trapped gas therein; examples of spheres used for such a purpose include hollow glass beads such as SCOTCHLITE ([0088]-[0089]).  These gas filled spheres are disclosed as alternatives to the use of encapsulated gas generating materials ([0087]), including some of those which are disclosed by Hermes et al..  Since both Hermes et al. and Badalamenti et al. teach encapsulated gas containing spheres that may be placed in a well annulus for release of gas thereat, wherein Badalamenti et al. suggests hollow glass beads as suitable encapsulants for gas that may dissolve in the annulus as an alternative to encapsulating gas generating materials, it would have been obvious to one having ordinary skill in the art to try hollow particles comprising an outer wall of glass with a gas contained therein as suggested by Badalamenti et al. as an alternative to the encapsulated gas generating materials of Hermes et al. in order to provide a vehicle for containing the gas prior to placement in the desired location in the well annulus in the method of Hermes et al. in a manner that is known as equivalent to that which is disclosed therein in order to emplace the gas at a desired location in the well annulus upon rupture of the encapsulant without need for the additional step of generation thereof.
With further regard to the additional steps of introducing a second spacer and then a cement composition after the treatment fluid, Hermes et al. discloses wherein the second fluid system that includes the encapsulated gas releasing additive displaces a first fluid which may be a drilling fluid.  The reference additionally suggests wherein such a method is conducted when installing a casing structure within a wellbore ([0026]).  Hermes et al., however, fails to explicitly provide for wherein a spacer fluid and cement are introduced into the annulus subsequently and consecutively after the drilling fluid is displaced as claimed.  Quintero et al. teaches wherein typically after drilling, a completion fluid is pumped down a wellbore, wherein spacers can further be injected to displace dissimilar fluids prior to commencing cementing, as well as wherein it is known it is desirable to help mitigate trapped annular pressure that may occur during these steps of well completion ([0006]-[0007]).  As such, since Hermes et al. suggests displacing the drilling fluid therein with the treatment fluid as set forth above, wherein such a method takes place while completing a well, and Quintero et al. suggests it is known to displace dissimilar fluids with a spacer prior to primary cementing, it would have been obvious to one having ordinary skill in the art to introduce a spacer and subsequently, a cement, in the method of Hermes et al. after the annular pressure problem is alleviated therein in order to complete and cement the wellbore while mitigating trapped annular pressure so that the well can be completed and cemented and subsequent production can occur therefrom.
With respect to dependent claim 16, Hermes et al. discloses displacing a drilling fluid from the wellbore annulus with the treatment fluid ([0072]). 
With respect to depending claim 17, Hermes et al. discloses wherein the wellbore annulus has an annular pressure build-up, and, in view of the gas of Nguyen et al. and/or Badalamenti et al., suggests wherein the encapsulated gas that is released from the hollow particles reduces the annular pressure build-up ([0082]). 

With respect to independent claim 21, Hermes et al. discloses a method of servicing a wellbore comprising:
providing a treatment fluid ([0073]) comprising a carrier fluid ([0073]) and particles, wherein the particles comprise an outer wall that encapsulates a gas generating material ([0082]);
introducing the treatment fluid into a wellbore annulus ([0082]), wherein the treatment fluid is a first spacer fluid ([0072]; Hermes et al. discloses wherein the second fluid system that includes the encapsulated gas releasing additive displaces a first fluid which may be a drilling fluid, thereby suggesting the treatment fluid as a spacer fluid as claimed); 
displacing a drilling fluid from the wellbore annulus with the treatment fluid ([0072], wherein the treatment fluid displaces a first/drilling fluid); and
trapping at least a portion of the treatment fluid in the wellbore annulus, wherein the carrier fluid at least partially degrades the outer wall of the particles in the wellbore annulus and allowing the particles to release a gas resulting from the material encapsulated therein ([0082], wherein the encapsulant is disclosed as slowly water soluble).  
Hermes et al. discloses wherein the particles comprise an outer wall that encapsulates a gas generating material therein, wherein the gas evolving therefrom is carbon dioxide ([0082]).  The reference, however, fails to explicitly provide for the particles as hollow particles having an outer wall comprising glass as encapsulating a gas itself.  Nguyen et al. teaches microbubbles for delivering well treatment chemicals wherein such microbubbles have an outer shell and one or more treatment chemicals therein (p. 3, l. 3-11).  The outer shell of the microbubbles is further suggested to be made from materials that include glass or polymeric materials (p. 7, l. 23-32).  The treatment chemical contained within the shell may include gas (p. 8, l. 1-5), such as nitrogen or carbon dioxide (p. 9, l. 16-26).  The microbubbles are incorporated into a treatment fluid (p. 10, l. 17-24) and the treatment chemical is released from within the outer shell by diffusion through the shell, dissolving, degradation or rupture for the purpose of allowing the treatment chemical to flow out of the shell (p. 4, l. 23-30).  Since Nguyen et al. suggests gas itself, such as nitrogen or carbon dioxide may be used in encapsulated form for release downhole at a predetermined location, wherein a suitable shell for encapsulation thereof includes an outer wall of glass, it would have been obvious to one having ordinary skill in the art to try encapsulating carbon dioxide gas in a microbubble having an outer shell of glass in the method of Hermes et al., as an alternative to the gas generating materials disclosed as encapsulated therein, in order to provide a release of the carbon dioxide itself in a predetermined/desired location in the annular volume in which it is desired to alleviate an annular pressure problem.  
Alternatively, Hermes et al. discloses wherein the particles comprise an outer wall that encapsulates a gas generating material therein, wherein the gas evolving therefrom is carbon dioxide ([0082]).  The reference, however, fails to explicitly provide for the particles as hollow particles having an outer wall comprising glass as encapsulating a gas itself.  Badalamenti et al. suggests gas-filled spheres that may be pumped into an annulus when at a desired location, the spheres may dissolve for the purpose of releasing the trapped gas therein; examples of spheres used for such a purpose include hollow glass beads such as SCOTCHLITE ([0088]-[0089]).  These gas filled spheres are disclosed as alternatives to the use of encapsulated gas generating materials ([0087]), including some of those which are disclosed by Hermes et al..  Since both Hermes et al. and Badalamenti et al. teach encapsulated gas containing spheres that may be placed in a well annulus for release of gas thereat, wherein Badalamenti et al. suggests hollow glass beads as suitable encapsulants for gas that may dissolve in the annulus as an alternative to encapsulating gas generating materials, it would have been obvious to one having ordinary skill in the art to try hollow particles comprising an outer wall of glass with a gas contained therein as suggested by Badalamenti et al. as an alternative to the encapsulated gas generating materials of Hermes et al. in order to provide a vehicle for containing the gas prior to placement in the desired location in the well annulus in the method of Hermes et al. in a manner that is known as equivalent to that which is disclosed therein in order to emplace the gas at a desired location in the well annulus upon rupture of the encapsulant without need for the additional step of generation thereof.
With further regard to the additional steps of introducing a spacer and then a cement composition after the treatment fluid, Hermes et al. discloses wherein the second fluid system that includes the encapsulated gas releasing additive displaces a first fluid which may be a drilling fluid, as noted above.  The reference additionally suggests wherein such a method is conducted when installing a casing structure within a wellbore ([0026]).  Hermes et al., however, fails to explicitly provide for wherein a spacer fluid and cement are introduced into the annulus subsequently and consecutively after the drilling fluid is displaced as claimed.  Quintero et al. teaches wherein typically after drilling, a completion fluid is pumped down a wellbore, wherein spacers can further be injected to displace dissimilar fluids prior to commencing cementing, as well as wherein it is known it is desirable to help mitigate trapped annular pressure that may occur during these steps of well completion ([0006]-[0007]).  As such, since Hermes et al. suggests displacing the drilling fluid therein with the treatment fluid as set forth above, wherein such a method takes place while completing a well, and Quintero et al. suggests it is known to displace dissimilar fluids with a spacer prior to primary cementing, it would have been obvious to one having ordinary skill in the art to introduce a spacer and subsequently, a cement, in the method of Hermes et al. after the annular pressure problem is alleviated therein in order to complete and cement the wellbore while mitigating trapped annular pressure so that the well can be completed and cemented and subsequent production can occur therefrom.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hermes et al. in view of Nguyen et al. or Badalament et al. as applied to claim 1 and claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hermes et al. in view of Nguyen et al. or Badalamenti et al. and Quintero et al. as applied to claim 21, respectively, above, and further in view of Ballard et al. (US 2003/0114314 – cited previously).
The references suggest the methods as set forth above with respect to independent claims 1 and 21, wherein Hermes et al. discloses the carrier fluid is aqueous, and, further, wherein acids may be included therein ([0073]).  Nguyen et al. further suggests where a pH change can cause rupture of the encapsulating materials, as noted above in the rejection of claims 1 and 21, as well as wherein acids can be included in the treatment fluids to adjust the pH of the aqueous base fluid (p. 10, l. 1-16).  Badalamenti et al. also suggests wherein the hollow glass spheres may be designed to dissolve so as to release the trapped gas ([0088]).  The combinations, however, fail to explicitly disclose wherein the carrier fluid is acidic and includes an acid selected from the group as claimed, and, further, has a pH within the range as claimed, wherein the acidic carrier fluid dissolves the outer wall, i.e., coating of the encapsulating material.  Ballard et al. teaches materials that are encapsulated for release downhole, wherein the various coating materials can be used ([0029]) and are chosen so that it can respond to changes in pH and the solubility thereof depends on such; some examples include materials which dissolve by contact with an acidic fluid having pH of less than 7.5 ([0033]-[0034]); the acid chosen to provide for such a pH includes various acids, including hydrochloric acid ([0043]) and the particular pH used therewith is chosen so as to provide the desired time release of the encapsulated material ([0039]).  Since Hermes et al. in view of Nguyen et al. or Badalamenti et al. suggests wherein the encapsulating glass dissolves/degrades over time to release the encapsulated material, i.e., gas, therefrom and further wherein the carrier fluid carrying such microbubbles of Nguyen et al. can include an acid/pH buffer, thereby suggesting the ability to use the glass microbubbles therewith, and Ballard et al. suggests acids such as HCl as used to provide a desired acidic pH to remove an encapsulant in a desired time frame, it would have been obvious to one having ordinary skill in the art to try an acid as a material capable of imparting a pH change to the fluid of Hermes et al. in view of Nguyen et al. or Badalamenti et al. and thereby dissolve/degrade the encapsulant with an acid, as suggested by Ballard et al. in order to provide for a desired delayed release of the gas into the annulus therein.  With regard to the particular pH, one of ordinary skill would recognize the optimal acidic pH to provide for as based on routine experimentation since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the use of an acidic pH as instantly claimed as critical, as is further exemplified by the use of an alternative alkaline pH, and it is unclear if any unexpected results are achieved by using such an acidic pH.  
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hermes et al. in view of Nguyen et al. or Badalamenti et al. as applied to claim 1 and claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hermes et al. in view of Nguyen et al. or Badalamenti et al. and Quintero et al. as applied to claim 21, respectively, above, and further in view of Pang et al. (WO 2018/089004 – cited previously).
The references suggest the method as set forth above with respect to independent claims 1 and 21.  The combination, however, is silent to providing the hollow particles in liquid suspension before providing the treatment fluid; and preparing the treatment fluid by combining the liquid suspension comprising the hollow particles with the carrier fluid, and, further, wherein the liquid suspension comprises the components at a density as claimed.  Pang et al. teaches storable liquid suspensions containing hollow particles wherein such can be introduced into a treatment fluid after storage (p. 1, l. 2-5); previous methods for adding hollow particles to a treatment fluid required dry blending thereof with other solids, but such was known to cause the hollow lightweight particles from segregating from heavier treatment fluid solids in the dry blend, leading to non-homogeneous mixing thereof with the treatment fluid (p. 1, l. 14-26).  To alleviate such mixing problems, Pang suggests the provision of hollow particles in a liquid suspension, wherein such comprises an aqueous fluid, a suspending aid and a stabilizer; when such is ready for use in a well treatment fluid, it can be added thereto and then introduced into the wellbore (p. 3, l. 32-p. 4, l. 10).  Exemplary densities of such suspensions are suggested as within the range of 5-10 ppg (p. 10, l. 29- p. 11, l. 6), and the use of such a liquid suspension allows for the addition of a homogeneous flowable liquid to a treatment fluid after storage thereof (p. 11, l. 7-14).  Since Hermes et al. in view of Nguyen et al. or Badalamenti et al. suggests the addition of hollow particles to a treatment fluid, it would have been obvious to one of ordinary skill in the art to try adding such to the treatment fluid in the manner suggested by Pang et al. in order to prevent non-homogeneous mixing thereof with the treatment fluid.
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) as unpatentable over Hermes in view of Nguyen et al. have been fully considered, but they are not persuasive.
Applicant asserts Hermes and Nguyen are not combinable as Hermes is directed to maintaining the integrity of an annular space whereas Nguyen is directed to creating and treating microfractures.  Applicant then notes the teachings of Hermes and Nguyen and asserts that enhancing microfracture conductivity and etching the face of microfractures would be detrimental if applied to an annular space within a wellbore and would work against the intended purpose of Hermes.
The Examiner notes, such teachings are not directed to the citations within the rejection above and a teaching in Nguyen with regard to encapsulated gas is indeed pertinent to Hermes.
Hermes suggests gas generating materials that are encapsulated by a slowly water soluble polymer, thereby allowing for the release thereof and generating of gas downhole within the wellbore annulus ([0082]).
Nguyen also teaches encapsulants used to deliver a gas, such as nitrogen or carbon dioxide (p. 8, l. 1-5; p. 9, l. 16-26) to a location downhole, wherein such encapsulants are microbubbles that may be included in a well treatment fluid (p. 10, l. 17-24).  The gas is capable of release from the outer shell of the microbubble as a result of dissolving, degradation or rupture thereof in order to release the gas contained therein (p. 4, l. 23-30).  The Examiner further notes, the outer shell of the microbubble is disclosed as glass (p. 7, l. 28).  As such, it is the position of the Office that one of ordinary skill would recognize an encapsulated gas in a microbubble with an outer glass shell as suggested by Nguyen that dissolves/degrades downhole to release the gas at an intended location would be obvious to try as a means to deliver the encapsulated gas downhole to the annulus in the method of Hermes et al in order to provide a known means of downhole delivery of a gas for release at a desired location.  
Applicant asserts this combination is improper because the proposed combination would change the principle operation of each reference but the Examiner maintains known means for encapsulating chemicals within the art would be obvious to choose from to one of ordinary skill.
With further regard to the additional combination presented with regard to claim 2, Applicant presents no further arguments, and, as such, the rejection thereof is maintained.  
With respect to the rejections of claims 15-17 and 21, Applicant maintains and repeats the position with respect to the combination of Hermes and Nguyen presented in response to the rejection of claim 1; the Examiner also maintains the position as set forth above with respect to the rejection of claim 1.
With regard to the further dependent claims, since Applicant has presented no further arguments, the rejections thereof are maintained on the grounds of record.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
09/30/22